OFFICE     OF   THE    ATTORNEY:    GENERAL    OF TEXAS
                                    AUSTIN
GROVERSELLERS
ATTORNEY GENERAL




    Honorable      Oeo.   W. Cox
    Stete Health Ottlosr
    Taxas State Board of Health
    Austin,  Texa8




                                                                  for   an opinion

                                                 nlta tlon Reoearoh Foun-
                                                   under the prOYi8iOnB Of
                                                 statutes   of the state   oi
                                by: W. 1. Hloks, Captain Lewis Dodson,
                                   Dr. Ceorgr W. Cox, Robert W. Harding:,
                                ksll,  and A. lr. AUtohell,   all oltizrnr

                       opg or tha Artioles    of Inoorporatlon    Is
            attaohed   hereto.   The purposes   of the ?oundatIon     ara
            stated   In Artlola  ) of the Artiolas.     A Prasldont,
                                     and Board of Dlrootora    have born
                        Tha purposes   are rduortional    and oheritrble,

                   *Under the Chartor,       thr Corporation       has rightr
            and powers to reoelvs        donations,      grants,   derloas,
            glita,     lpproprIa:Ionr,    allotments      0r   money, reel    or
            prraoaal     property    from IndIviduala,       oorporstiona,
            foun6ationa,      and governmental       agenolee;    and to invest,
            ra-invest,      manage, transrer     tltlr    by deed or othorwfse,
Hon. Oeo. W. Cox,     page 2




     property       so reoeived,      to oonstruct      bulldlngs   and
     faollltlea        for the use and benefit          of the Corpora-
     tion In whatever manner the Board of Dlreotora                    may
     deolde;       and to make flnanoiel        grants,     granta In aid,
     grant soholarshipe,           oertifloatea     of merit,     awards,
     and honorariums         to oerry on its purpose,           and to
     eleot      dlreotors,     8eleot    and employ personnel       and
     assletanta.
          “The Corporation         la e non-profit       self-perpetuating
     membership Corporation          with no oapital       #took,
              “The Foundation,      although   still    l.n its lnfanoy,
     la sponsoring       a training     oouree for the State Depart-
     ment of Health and has for Its objeotlve                 the oonstruo-
     tion of a building        equipped with laboratory           and re-
     aearoh faollltles        whioh it is planned to oonstruot             on
     land owned by the State adjoining               our present    building
     and oonnectea with It, and this             building     with Ite
     fsollities     will   beoome the property         of the State.
             *The State Department of Health In many of ita
     aotivltier      promotes or rather assists           oltles     and
     oounties     In promoting pub110 health           aotlvltlea,        in-
     oludlng     the securing      of hospitals,     health      center
     buildings,      water and sewer systems,          garbsge feoi lltles,
     and the like,         In Borne of these projeotr,           such as
     oounty health       unita,    we eubaldlze     or oooperate        finan-
     olally     In the setting      up of euoh health         services.
     Slnoe there ir an unusual demand at this time for fur-
     ther researoh       and ror whioh rssearoh          faoIlItIea       are
     needed if we are to IndustrIalIze              this Stats,        and It
     we are to prepare ourselves            for the oarriera         with
     tropical     diseases     that will    be oomlng Into the State,
     and ii we are to meet some of our present                   urgent prob-
     lemm suoh as typhur oontrol,             e building      with remearoh
     faoIlItIes      18 urgently     needed.
.   .    -
                                                                                        579


        Hon. Oeo. W. Cox, page )




                    *?inoe the Reaearoh Foundation will probably
             prcrlde    moat of the tinanoes     for this building          and
             these taoIlitlas      wo write to Inquire whrther or not                   Z
             our Department      osn assist the Foundation         In the
             promotion    of thI8 building    an4 researoh       faoIlItIe8
             even to the race extent       of solioltlng      funds along
             the taame line t&at we have been 8ollaItIn~             fu8d8
             for our other health 8otIvItIes.            ‘4s dll    appreoIat8
             8 written    opinion   from you 08 thin subjeot and 8h8U
             be glad to furnish       you with rag other detaIla          8ur-
             rounding thir proposed venture          that you may requ8at.W
                   The following quoted statute8         authorize       the   establirh-
        maat of the State Department of Bsalth          and define       it8   general
        power8 and duties%
                   Artlale-    44148,   Vernon’s   Annotated    Civil    Statutes!
                   “To better   proteot and promote the health        of
             the people of Texas, there is hereby sstabll~shed
             the State Department of Eealth,      whIoh Department
             ahsll   oonslmt of a State Board of Kaslth,        8 Stats
             Health Oifloer    and hi8 ldmInIstratlve    stair,    and
             whioh ah811 have the gbneral power8 end dutler
             authorized    rnd Imposed by the provisions      of thir
             a0t.a
                    ltrtlole   44168,   Vernon’8   Annotated.    Civil   Statutea:

                    *The State Board of Health        shall     have the
             following   power8 and dutlrrl

                     “(1) To eleot,     by a maJorlty      vote oi the who18
             membership oi the Board, a State Health Ofiloer,                 who
             rhall be lxeoutivo of the State Department of Health,
             rubjeot to the rurther         pr8rIsIon8     oi thlr Aestl 8~4 to
             rurpend or remove raid ofilorr            for good and rutfloient
             oaune, sustained       by a majority      oi the Boar4 msmkrshipi
             provided,     that raid officer       8hall not ba removrd until
             he has been given 8 hearing beforr said Board, If ho so
             lleot8.      Immediately    after    the appointment      oi a now
             State Board of Health,         a8 provided In thir Aot, 8814
             Board shall      organize,   and appoint      a State Herlth Olfloer,
             who shall     serve as suoh, unless         sooner removed am above
             provided,     until   the laat regular       quarterly    mortfng Of
             the Board in 1928; and at ruoh meeting,                and lTer y two
             years thereafter,        the State Board of Health shall
                                                                             580


Hon. Oeo. W. Cox, page      4




     appoint e Stat8 Health CffiO8r,    who shall   serve,
     unless  sooner removed as 4bove provided,    for a
     t8l.m 0r two years end until his sucoessor     shall
     be appointed   and shall have qualiiled.
            "(2) To investigate     the conduct oi the work
     0r the Stat8 Department       0r Health,   and r0r thl4
     purpose to have eoo8ss,       at any time, to all books
     and record8 thereof,       and to require   written   or
     oral inrormation     rrom any 0rri00r     or employ88
     thrreor.
            "(3) To adopt rule,    not lnoonelstent   with law,
     ror Its own procedure,     4 copy or which rules    shall
     be filed    in the State Department Of Health."
           Art1018    l+418d,   Vernon's   Annotated     Civil   StatUt8S:


           -"The Stat8 Health Officer          shall    be the 8X8OlltiVe
     head ol the State Department Of Health,               and he shall,
     subject    to the provisions       or thle Act, exeroiae          all
     the powers and dlaoharge          all the duties      now vested
     by law In the Texas State Department of Health snd
     the State Health CfiiO8r,           as well as all powers now
     vested by law in any OffiC8r,           assistant,      director      or
     bureau head of the State Department of Health,                   ex-
     cepting    only such power4 4s may be oonrerred               by this
     Act upon the State Board of Health hereby orsated,Thr
     state Health CifiO8r,         with the approval       or the Stete
     Board ot Health,       may organizo     and maintain       within     his
     Department such dlvl4lona           Of service     es are deemed
     n808ss4ry     ror the orrloisnt       conduct 0r the work or
     t h8 Dep4rtm8nt.       From time to time, he shall            appoint
     directors     of such divisions,       as well as other employee8
     or the Department,       and shall     designate     the duties       and
     supervise     the work of sll such directors            end emplo 888.
     He shall here the power, with the approrcll of the .5tat.
     Board of Health,       to prescribe     and promulgate          ruoh ad-
     ministrative     rules   and rsgulationr,        not lnconslstent
     with any law of the State,           es may ti deemed n8cesserJ
     for the 8rr8OtiV8         eriormenoe    or the dutle8        imposed by
      this Br 4ng other Paw upon the State Department Or
     Health and its 4ever41 ofiloerr             and divisions."
  .



Hon. Oeo. We aor,              pagr        5




                 Article       l&181,           Pomoa'a        Annotated          Civil     St8tUtO8l

              *It #hell    b8 i8WfUi ror the Stuto Deplrtmeht
        oi Health   to accept    donotions   and oontrlbutione,
        to bO exPOnded in the interest        of the publloT~~lth
        and the enroroement      or publio health    laws.
        COnslicOloner8   Court of any County ~hOl1 hers thr
        authority   to appropriate      and expend money fr-     the
        gvnersl ZYIenues or it8 county rot end In behrlt
        Or publlr   health    and srnitetlon   Within it8 COUnty."
                 Art.      4119, Vernon'8                Annotated        Civil      Stetutrat
                 "%a ?tat*               Board oi H88lth              8heil   have        general
        supervision            8&        OOIItrOl    Or    811    Datt8ru         perteinihg              a
        ;tre~;        health        of    aitieaom        or   thir  State, a8 provided
                 . It $:Iall make I study                         of the OausBs and pr*-
        ventlon    or lai*OtiOn      or contagious diee8OeO dr90t-
        lng the llvrr     of OitiZGa8 within thlo State end Ox-
        oopt O8 0themlOe       provided    in this cheptsr       8h8ll havr
        dlreotlon     rnd Oontrol 0r all matter8 of querantine
        reguletionr     aad enforocaent      and 8h8ll     hrvo full   power
        and euthorlty     to prevent     the Ontrsnoe of ruoh dlsoO8e8
        iron poiut8 without the e‘tete,          and 8hPn hare &boo-
        tlon and Ocntrol over eenitary           end quarantine      mmsure8
         ror  de8llnr: with eu disersos         within   the State 8rid to
         ruppre88 e*w 8nd prevent their            epread.    The pre8idOnt
         of the boar4 6kbll                    have ohm&e of and superintaad                        the
         8dmfn18trrtlfJ~             or Ou matters               pertaining           to Stat0
         quer8ntlnr.*

              We bOlleve the above sat out etatuter      provide amp10
  euthorlty    for the FeOOiving by the Stat.    Ihp8rtmmt    oi tlealthr
  Or donetione    ml)13bontributione  to be used end expended    in the
  laterret   Or thr #abliO heelth    88 provided by rtstuts.
            Howercr, ln thle oonneotlon,  we find no 8uthorinitim
  for the Etatb kflrkent    or Health or any or ltr eomp0neBt     part8
  to promoto or eC8!8t in the promotion or the aoquiritlon     0r
  ra*iliti08          88   Ptr)orrd            by you.                      auoh r8OuitiO8
                                                            BOWeV,,r,de81rable
  w     bo,      they Rut rm1t                  the gOROrO8ity or 80EiO prlrate donor Qr
                                                                                                582   -

    Eon.   ho.   W. 00x,    page   6




    an sot or tha Legldlrture       providing    ror the oonstruotlon   and
    spulpping   0r   rane by the ‘tat..       In no O@IBO Oould ruoh iaoll-
    itlo    be o-nstructed   upon property      of the State of Texrr wlth-
    out proper authorlzatlon     by the .%ato Legllrlaturr,
                 Trusting    the   above   ratlsraotorily        anawem          your


I   quertlon,    we ora
                                           four8
                                       ATTORN
                                                   very     truly,
                                                     @‘RRRALOF TEXAS
                                             /n    b    -+--/        A   .-                 n

                                            Robert     L. Lattimore           , Jr,     /
                                                               Asal      &ant.